Name: Council Regulation (EEC) No 2835/80 of 30 October 1980 amending Regulation (EEC) No 2967/76 laying down common standards for the water content of frozen and deep-frozen chickens, hens and cocks
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 80 Official Journal of the European Communities No L 292/75 COUNCIL REGULATION (EEC) No 2835/80 of 30 October 1980 amending Regulation (EEC) No 2967/76 laying down common standards for the water content of frozen and deep-frozen chickens, hens and cocks THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat (&gt;), as last amended by Regulation (EEC) No 2632/80 (2), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission, Whereas the effect of using polyphosphates when preparing frozen and deep-frozen chickens, hens and cocks is to increase the amount of water which the said poultry absorbs and retains ; whereas the tran ­ sitional period during which the said poultry is still not subject to Council Regulation (EEC) No 2967/76 of 23 November 1976 laying down common standards for the water content of frozen and deep-frozen chickens, hens and cocks (3), as last amended by Regu ­ lation (EEC) No 2632/80, should be extended in order to make it possible to define the maximum water content of the said poultry, HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 1 ( 1 ) of Regula ­ tion (EEC) No 2967/76, the date '1 November 1980' shall be replaced by '1 April 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 October 1980. For the Council The President G. THORN (') OJ No L 282, 1 . 11 . 1975, p. 77. (*) OJ No L 270, 15. 10. 1980, p. 14. (&gt;) OJ No L 339, 8 . 12. 1976, p. 1 .